Citation Nr: 0731529	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disability.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In November 2004, the veteran testified before RO 
personnel.  Thereafter, in August 2007, the veteran testified 
before the undersigned Veterans Law Judge during a 
videoconference hearing.  


REMAND

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007).

Furthermore, under the VCAA, VA has a duty to make reasonable 
efforts to assist a claimant in obtaining identified private 
and federal records.  This duty includes notifying the 
claimant of the inability to obtain any specific authorized 
records that were identified and are relevant to the claim.  
38 U.S.C.A. § 5103A(b)(2)(A); 38 C.F.R. § 3.159(e)(1).  

The Board notes that attempts were made by the RO to obtain 
identified records from the Social Security Administration 
(SSA) as well as records from Huron Road Community Hospital, 
where the veteran claimed to have received medical treatment 
for his right ankle.  In particular, during his November 2004 
hearing at the RO, the veteran testified that the day after 
his release from active service, he went to Huron Road 
Hospital's emergency room for treatment of his right ankle.  
Furthermore, the veteran testified that he had filed a claim 
for SSA disability benefits but that his claim had been 
denied.  

The RO attempted to obtain the records associated with the 
veteran's reported claim for SSA disability benefits.  
Requests for the records were sent in November 2004 and 
February 2005 to "SSA NRC, "The CAVES," VA PROJECT".  
Later in February 2005, it would appear a response was 
received from SSA NRC but that fact is not entirely clear.  
In this respect, on VA's request form for SSA records, which 
is dated February 10, 2005, is a section entitled "SSA NRC 
REPLY".  The date "2/15/05" is noted next to the response 
that the RO's request for records had been forwarded to the 
"OCO" in Baltimore, Maryland, and that any additional 
inquiry about records pertaining to the veteran should be 
directed to that SSA office.  The Board notes that OCO is the 
apparent acronym for the Office of Central Operations.  
Thereafter, in April 2005, the RO again requested the 
veteran's SSA records from "SSA NRC, "The CAVES," VA 
PROJECT".  No response to the RO's request for SSA records 
was received.  

The Board also notes that in March 2005, Huron Hospital 
notified the RO that it did not have records associated with 
the veteran's claimed treatment at the facility in 1968.  

In a September 2005 statement of the case (SOC), the veteran 
was notified of the following, 

Notice from Huron Road Hospital dated March 
21, 2005, indicated that after a thorough 
search they were unable to locate any 
treatment records for the veteran . . .  
Social Security records were requested on 
three separate occasions but no records or 
reply was ever received.  

The Board notes that under 38 C.F.R. § 3.159(c)(2), VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  Id.  

Additionally, under 38 C.F.R. § 3.159(e)(1), when VA makes 
reasonable attempts to obtain private or Federal relevant 
records and is unable to obtain them or concludes that such 
records do not exist, VA will provided the veteran notice of 
this fact.  That notice will contain the following 
information: (i) The identity of the records VA was unable to 
obtain; (ii) An explanation of the efforts VA made to obtain 
the records; (iii) A description of any further action VA 
will take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  Id.  

Here, nothing in the claims file would lead the Board to 
conclude with any certainty that the SSA records sought do 
not exist or that further efforts to obtain those records 
would be futile.  As the RO reported in the September 2005 
SOC, no reply from SSA was ever received regarding the 
requested records.  Furthermore, notice from the RO to the 
veteran in the September 2005 SOC concerning the RO's 
inability to obtain those identified records from SSA and 
from Huron Road Hospital did not meet the requirements of 
38 C.F.R. § 3.159(e)(1).  The sentences contained in the SOC 
were plainly insufficient to satisfy VA's duty under the 
regulation and to allow the veteran to make an informed 
response to VA's inability to obtain the identified records.  
Thus, the veteran was denied the full assistance of VA 
required under the law and regulation.  In light of the 
above, a remand is required for complete performance of VA's 
duty to notify and assist the veteran.  

The Board also notes that based on his testimony at his 
August 2007 hearing, the veteran appears to be receiving 
current treatment for his right ankle disability at the VA 
Medical Center (VAMC) in Cleveland, Ohio (Wade Park 
Division).  The claims file reflects treatment records from 
that facility up to May 2005.  Therefore, an attempt should 
be made to obtain any available medical records from the 
Cleveland VAMC (Wade Park Division) associated with the 
veteran's current treatment for his claimed right ankle 
disability.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

The Board likewise notes that effective October 6, 2006, VA 
revised 38 C.F.R. § 3.156, in pertinent part, 38 C.F.R. 
§ 3.156(c).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) 
(as codified at 38 C.F.R. § 3.156(c) (2007)).  Here, the 
Board does not find that the veteran's pending claim is 
affected by the amended regulation.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Any available medical records from 
the Cleveland VAMC (Wade Park Division) 
associated with the veteran's treatment 
since May 2005 should be obtained.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities should be 
followed.  All records and/or responses 
received should be associated with the 
claims file

2.  Any records pertaining to the 
veteran's claim for disability benefits 
from SSA, to include the decision itself 
and the medical records relied upon in 
reaching 


the decision, should be obtained.  All 
records and/or responses received should 
be associated with the claims file.  All 
procedures set forth in 38 C.F.R. 
§ 3.159(c)(2) pertaining to requests for 
records from Federal facilities must be 
followed.  Likewise, all notice 
procedures as set forth in 38 C.F.R. 
§ 3.159(e)(1), for identified records 
that are not obtained, must also be 
followed.  

3.  The veteran should be sent a letter 
that notifies him that records he 
identified from Huron Road Hospital 
pertaining to his claimed treatment in 
1968 at that facility cannot be obtained, 
explain the efforts to obtain them, and 
describe further action to be taken in 
compliance with 38 C.F.R. § 3.159(e)(1).  

4.  After undertaking any other 
development or notice deemed appropriate, 
the veteran's claim on appeal should be 
readjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

